Citation Nr: 1454925	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Chapter 33 education benefits, to include the question of whether the indebtedness was properly created.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 2003 to August 2008, with additional service in both the Reserves and on active duty.  The additional dates of service have not been verified, but are not relevant to the adjudication of this claim.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision on waiver of indebtedness by the Department of Veterans Affairs (VA) Education Center at the Regional Office in Buffalo, New York (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  The Veteran received education benefits under both a scholarship program and the Post-9/11 GI Bill (Chapter 33), both which paid tuition and fees in full for her degree to become a doctor of optometry.

2.  The recovery of overpayment of education benefits, in the calculated remaining amount of $22,053.99 would be against equity and good conscience.


CONCLUSION OF LAW

The Veteran is entitled to waiver of recovery of the overpayment of Chapter 33 VA education benefits in the amount of $22,053.99.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to a waiver of recovery of an overpayment of Chapter 33 education benefits, to include the question of whether the indebtedness was properly created, on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Due to the complex nature of the history of the Veteran's appeal, the Board is summarizing the procedural history and facts, below, followed by adjudication of the appeal.

The Veteran began her education at Salus University ("the school") on August 21, 2008, in pursuit of a degree to become a Doctor of Optometry.  She, initially in receipt of education benefits under the Montgomery GI Bill (Chapter 30), relinquished eligibility for those benefits in favor of the Post-9/11 GI Bill (Chapter 33), effective August 1, 2009.  See December 2008 application for Chapter 33 VA education benefits in lieu of Chapter 30 benefits, and July 2009 letter of eligibility for Chapter 33 benefits.  The record reflects that the RO was paying benefits to the school in accordance with these VA education programs.  In January 2011, the RO was notified by the school that the Veteran was also receiving education benefits by way of the Health Professionals Scholarship Program (HPSP) from the Department of Defense.  In January 2011, the school returned $9,388.35 to VA with a letter indicating that the HPSP had paid the full tuition for the period covered by these VA funds.  The check to VA cited the term dates of January 10, 2011, to May 15, 2011, as that covered by the HPSP.  The RO then determined that all VA funds paid between August 1, 2009, and May 14, 2011, were an overpayment of funds, deeming the VA payments as duplicate payments for the enrollment periods cited.  See February 2011 letter from the RO to the school.  The total overpayment cited was $59,406.08.  The school notified VA that all other duplicate payments were refunded to the Veteran.  See February 2011 memorandum summarizing Salus University Compliance Survey Findings.  In February 2011, the RO notified the Veteran of the overpayment and notified her that because she received the refunds, she was responsible for the debt.  

In a March 2011 statement, the Veteran reported that she was notified by a VA representative at a Transition Assistance Program briefing that she was entitled to receive benefits from both the Montgomery GI Bill and the HPSP.  She also reported that when deciding to transfer her eligibility to the Post-9/11 GI Bill, she investigated and found no prohibition against receiving benefits from both programs.  She requested that any overpayment be waived, and essentially, by way of her statements, alleged that the debt is invalid.  

In May 2011, the RO issued a decision on waiver of indebtedness, explaining that the Veteran had received Chapter 30 benefits from August 25, 2008, to May 16, 2009, and Chapter 33 benefits from May 18, 2009, through May 1, 2011.  The decision confirmed that the RO learned of the benefits received from the HPSP in January 2011, and reversed all payments under both Chapter 30 and Chapter 33, creating overpayments of $16,475.20 and $59,406.74, respectively.  The May 2011 decision denied waiver of the overpayment.  In August 2011, the Veteran filed a notice of disagreement.  In November 2011, the RO reconsidered both decisions on waiver of indebtedness.  With regard to the Chapter 30 benefits, the RO noted that $3,528.00 of the debt was already repaid to VA, and waived $12,947.20, finding that the debt would cause undue hardship, and that repayment would defeat the purpose of the ongoing benefits under Chapter 33, as the Veteran remained in school at that time.  The November 2011 reconsideration related to the Chapter 33 benefits, however, found that no such waiver is warranted of the $59,406.07 debt.

In April 2013, the RO notified the Veteran that the $9,388.35 returned to VA from the school was applied to her $59,406.07 debt, as were two $300 payments received in November 2012 and December 2012.  Between May 2011 and May 2012, while the Veteran was in receipt of ongoing Chapter 33 benefits, the RO also began to recoup the debt by way of the monthly housing and books and supplies stipends.  The April 2013 letter summarized these payments and notified the Veteran that $20,933.20 was collected.  The Veteran's remaining debt was $25,801.52 at that time.

In October 2013, the RO determined that stoppage of the Chapter 30 benefits was incorrect and that the Chapter 30 debt was invalid.  Corrective action in that regard was taken at that time.  Thus, there is no issue on appeal as to waiver of overpayment or validity of debt as to the Veteran's Chapter 30 education benefits.  In October 2013, the RO updated the Veteran as to her Chapter 33 overpayment debt.  Of the total debt of $50,017.72 ($59,406.07 minus $9,388.35 returned to VA from the school), offsets reduced her debt to $22,053.99.  The Veteran continued in her disagreement as to the validity of the debt, as well as entitlement to a waiver.  A statement of the case was issued in December 2013, and the Veteran perfected her appeal by way of the January 2014 VA Form 9.  She also had a Board hearing in October 2014.

The Board will initially determine the validity of the debt imposed upon this Veteran.  The RO's denial was first on the basis that it was an inappropriate duplication of education benefits.  The RO further determined that because the HPSP was paying the amounts due to the school, there was no tuition or fees for which the Post-9/11 benefits could defray.  The Board will address each of these bases in turn.

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  An individual entitled to educational assistance under Chapter 33 who is also eligible for educational assistance under Chapters 30, 31, 32, or 35 of Title 38, or under Chapters 107, 1606, or 1607 of Title 10, or the provisions of the Hostage Relief Act of 1980 may not receive assistance under two or more such programs concurrently, but shall elect under which chapter or provisions to receive educational assistance.  38 U.S.C.A. § 3322(a) (West Supp. 2014).  The RO in this case initially determined that the Veteran could not receive benefits under both Chapter 33 and the HPSP because it would be such a duplication of benefits.  However, the HPSP is found in Chapter 105 of Title 10, and is therefore not within the statutory bar to duplication of educational assistance benefits found within 38 U.S.C.A. § 3322(a).  Thus, provided there were indeed tuition and fees due to the school during the relevant time periods, there is no prohibition against Chapter 33 benefits paying those tuition and fees merely because the Veteran was in receipt of benefits from the HPSP.

Moving on to the payment of benefits under either or both programs, the amounts payable under Chapter 33 in the case of an approved program of education leading to a degree at an institution of higher learning, such as the school in this case, is equal to the actual net cost for in-state tuition and fees assessed by the school after the application of any scholarship, or other Federal, State, institutional, or employer-based aid or assistance (other than any loans or funds provided under section 401(b) of the Higher Education Act of 1965) that is provided directly to the institution and specifically designated for the sole purpose of defraying tuition and fees.  38 U.S.C.A. § 3313(c)(1)(A)(II) (West Supp. 2014).  In this case, the HPSP is indeed a scholarship that was provided directly to the school and was specifically designated for the sole purpose of defraying the cost of tuition and fees for the program to become a doctor of optometry, the same program for which the Veteran received Chapter 33 benefits for the same purpose.  Because the HPSP paid the Veteran's tuition and fees in full, there were no tuition and fees remaining for which Chapter 33 benefits could pay.  Again, section 3313(c)(1)(A)(II) designates the amount of Chapter 33 benefits paid to be that required after application of the scholarship benefits.  Thus, the only scenario under which the Veteran's Chapter 33 benefit payments would have been appropriate would have been if the HPSP payments did not pay the school in full for tuition and fees.  The record reflects, however, that the HPSP did cover full tuition and fees for the school; thus, payment of Chapter 33 benefits was indeed inappropriate and the debt created was indeed valid.  The question remains, however, whether a waiver of the remaining debt of $22,053.99 is appropriate, as requested by the Veteran.

Recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given whether withholding of the benefit or recovery would nullify the objective for which the benefits were intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Id. 

As there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran and as she timely requested a waiver, there is no statutory bar to waiver in this case. 

In determining whether the recovery of the overpayment would be against equity and good conscience, the Board may consider several factors.  Under the regulation, "equity and good conscience" involves a variety of elements:  (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965; see also 38 U.S.C.A. § 5302(b).  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

After reviewing the Veteran's claims folders, to include review of the Veteran's November 2014 Board hearing testimony, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of Chapter 33 education benefits in the calculated remaining amount of $22,053.99.  As is shown by way of the Veteran's many statements to the RO and her statements at the Board hearing, she continually attempted to determine the appropriateness of the debt, and attempted, while enrolled full time in school, to repay at least a small portion of the debt.  VA also recouped more than half of the debt by way of withholding remaining housing and books and supplies stipends during the remainder of her education.  Furthermore, the Veteran testified that she attempted to obtain appropriate information several times from VA representatives in the education office and was informed that receipt of benefits from both education programs was permitted.  The Board finds no reason to question the Veteran's credibility in this regard.  She then acted in accordance with the information provided by VA representatives only to later find out that such payments were overpayments creating a debt.  In other words, VA effectively changed its position to the Veteran's detriment making recovery of this overpayment against equity and good conscience.  The RO later suggested to the Veteran that she should have known the laws pertaining to payment of VA education benefits.  When she asked for a copy of the laws and regulations creating the overpayment, the RO merely replied by issuing the December 2013 statement of the case and stating, "[t]he regulations referenced and included in this letter are from Public Law 110-252 issued on June 30, 2008."  Needless to say, the public law creating the Post-9/11 VA education program, as well as the implementing statutes and VA regulations, are a large body of complex laws, and it would be unfair to expect the Veteran to understand the particularities of the payment of benefits under Chapter 33 by way of a general reference to the public law creating the benefit.  

Furthermore, the Veteran has consistently and accurately reported her income and financial status throughout the pendency of this appeal, and attempted to enter into a repayment agreement, although VA seemingly lost the repayment agreement and referred the Veteran's case to collection with the Department of Treasury.  See April 2013 notification to the Veteran that two $300 payments received in November 2012 and December 2012 were applied to her overpayment debt; also see the November 2014 hearing testimony.  The Veteran clearly acted in good faith with regard to this debt and the overpayment was created due to the Veteran's actions following VA's misinformation to her.  The Board, therefore, finds VA at fault in the creation of the overpayment in this case, in that the Veteran attempted to obtain the appropriate information related to receiving education benefits from both VA under Chapter 33 and from the HPSP, and she detrimentally relied upon the information provided by VA representatives in the education office.  VA later, in the various writings provided to the Veteran, changed its position to the Veteran's detriment.  In that VA seemingly changed its position to the Veteran's detriment and the fault does not fall on her in the creation of the debt, the Board finds that recovery of the remaining overpayment would be against equity and good conscience.  

Accordingly, waiver of recovery of an overpayment of education benefits under Chapter 33 in the calculated remaining amount of $22,053.99 is granted.


ORDER

Waiver of recovery of an overpayment of compensation and pension benefits in the calculated remaining amount of $22,053.99 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


